Cook, J.,
delivered the opinion of the court.
The declaration in this case avers that appellant was a depositor of the Tishomingo Savings Bank, a corporation doing a general banking business; that appellees were directors of said corporation and “willfully and negligently failed to perform their duties as directors, and failed, neglected, and refused to supervise” the business of the bank; that, because of the directors’ negligent failure and refusal to perform their duties, the bank had become insolvent and a receiver had been appointed to wind up its affairs, and in consequence appellant lost his claim against the bank, and therefore plaintiff demands judgment against the directors for the amount of his claim against the bank. There was much pleading unnecessary to set out. In the end, plaintiff demurred to the defendants’ pleas, which demurrer was by the court applied to the declaration, and, from the judgment of the court dismissing the cause, this appeal is prosecuted.
The declaration does not aver that the receiver of the bank had been requested to bring this suit and had refused to do so, and, failing in this, the trial court was correct in applying and sustaining plaintiff’s demurrer to his own declaration.

Affirmed.